DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed October 12, 2011, requesting that the Complaint be dismissed.
In its Motion to Dismiss, Defendant stated that, contrary to the court's Order Granting Discovery (Order), filed September 26, 2011, Plaintiff "has neither produced the documents nor allowed for inspection of the property." In its Order, the court stated that if Plaintiff failed to allow Defendant's representative to inspect the property at issue, then Plaintiff's appeal would be dismissed.
As of this date, Plaintiff has not filed a response to Defendant's Motion to Dismiss nor communicated with the court. Because Plaintiff has failed to comply with the court's Order, Defendant's Motion to Dismiss is granted and the trial scheduled for November 1, 2011, is canceled. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of October 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron October 26, 2011. The Court filed and entered this documenton October 26, 2011.